                           Case 5:19-cv-00557-PA-AS Document 1 Filed 03/28/19 Page 1 of 14 Page ID #:1



                    1       KARA L. JASSY, Bar No. 198846
                            MICHELLE RAPOPORT, Bar No. 247459
                    2       DERRICK LAM, Bar No. 275431
                            LITTLER MENDELSON, P.C.
                    3       633 West 5th Street
                            63rd Floor
                    4       Los Angeles, CA 90071
                            Telephone: 213.443.4300
                    5       Fax No.:    213.443.4299
                    6 Attorneys for Defendant
                      HUB INTERNATIONAL LIMITED
                    7 (ERRONEOUSLY SUED AND SERVED AS
                      HUB INTERNATIONAL MIDWEST
                    8 LIMITED)

                    9

                  10                                UNITED STATES DISTRICT COURT
                  11                              CENTRAL DISTRICT OF CALIFORNIA
                  12                                                 Case No. 5:19-cv-00557
                             FABIAN GONZALEZ, an individual,
                  13         on behalf of himself and on behalf of   DEFENDANT HUB
                             all persons similarly situated,         INTERNATIONAL LIMITED’S
                  14                                                 NOTICE OF REMOVAL OF CIVIL
                                            Plaintiff,               ACTION TO FEDERAL COURT
                  15
                                   v.
                  16                                                 [28 U.S.C. §§1332, 1441, & 1446]
                             HUB INTERNATIONAL LIMITED, a
                  17         Delaware corporation; and DOES 1        Trial Date: None Set
                             through 50, Inclusive,
                  18
                                            Defendants.              Complaint Filed: January 8, 2019
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
                  28
LITTLER MENDELSON, P.C.      NOTICE OF REMOVAL TO
       TREAT TOWERS
                                                                     1
                             FEDERAL COURT
   1255 TREAT BOULEVARD
          SUITE 600
  WALNUT CREEK, CA 94597
         925.932.2468
                           Case 5:19-cv-00557-PA-AS Document 1 Filed 03/28/19 Page 2 of 14 Page ID #:2



                    1        TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
                    2        CENTRAL DISTRICT OF CALIFORNIA AND TO PLAINTIFF FABIAN
                    3        GONZALEZ AND HIS ATTORNEYS OF RECORD:
                    4              PLEASE TAKE NOTICE that Defendant HUB International Limited (“HUB
                    5        International”)1 hereby removes the above-entitled action brought by Plaintiff Fabian
                    6        Gonzalez (“Plaintiff”) in the Superior Court of the State of California, County of San
                    7        Bernardino, to the United States District Court for the Central District of California,
                    8        pursuant to 28 U.S.C. section 1332(d) (Class Action Fairness Act of 2005), 1441(a),
                    9        and 1446 on the following grounds:
                  10                                 STATEMENT OF JURISDICTION
                  11                1.     This Court has original jurisdiction over this action under the Class
                  12         Action Fairness Act of 2005 (“CAFA”). See 28 U.S.C. § 1332(d)(2). In relevant part,
                  13         CAFA grants district courts original jurisdiction over civil class actions filed under
                  14         federal or state law in which any member of a class of plaintiffs is a citizen of a state
                  15         different from any defendant and where the amount in controversy for the putative
                  16         class members in the aggregate exceeds the sum or value of $5,000,000, exclusive of
                  17         interest and costs. CAFA authorizes removal of such actions in accordance with 28
                  18         U.S.C. section 1446.
                  19                2.     This Court has jurisdiction over this case under CAFA, 28 U.S.C.
                  20         section 1332(d), and this case may be removed pursuant to the provisions of 28 U.S.C.
                  21         section 1441(a), in that it is a civil action wherein: (1) the proposed class contains at
                  22         least 100 members; (2) HUB International is not a state, state official, or other
                  23         governmental entity; (3) there is diversity between at least one class member and
                  24         Defendant; and (4) the amount in controversy for all class members exceeds
                  25         $5,000,000.
                  26                3.     CAFA’s diversity requirement is satisfied when at least one plaintiff is
                  27         1
                              HUB International was erroneously sued and served as “HUB International Midwest
                  28         Limited.”
LITTLER MENDELSON, P.C.
       TREAT TOWERS
   1255 TREAT BOULEVARD
          SUITE 600
                             NOTICE OF REMOVAL TO
                                                                       2
  WALNUT CREEK, CA 94597
         925.932.2468

                             FEDERAL COURT
                           Case 5:19-cv-00557-PA-AS Document 1 Filed 03/28/19 Page 3 of 14 Page ID #:3



                    1        a citizen of a state in which the defendant is not a citizen. See 28 U.S.C. §§
                    2        1332(d)(2)(A), 1453.
                    3               4.       As set forth below, this case meets all of CAFA’s requirements for
                    4        removal and is timely and properly removed by the filing of this Notice.
                    5                                                 VENUE
                    6               5.       This action was filed in the Superior Court for the State of California in
                    7        the County of San Bernardino. Venue properly lies in the Eastern Division of the
                    8        United States District Court for the Central District of California pursuant to 28
                    9        U.S.C. sections 84(c)(1), 1391, 1441, and 1446.
                  10                               PLEADINGS, PROCESS, AND ORDERS
                  11                6.       On January 8, 2019, Plaintiff, on behalf of himself and all others
                  12         similarly situated, commenced this action by filing a class action complaint in the
                  13         Superior Court of California, County of San Bernardino, entitled Fabian Gonzalez, an
                  14         individual, on behalf of himself and on behalf of all persons similarly situated v. Hub
                  15         International Midwest Limited, a Corporation; and Does 1 through 50, Inclusive,
                  16         designated as Case No. CIVDS1900463 (“Complaint”). (See Declaration of Michelle
                  17         Rapoport in Support of Defendant HUB International Limited’s Notice of Removal to
                  18         Federal Court Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 [“Rapoport Decl.”], ¶ 2.)
                  19         A true and correct copy of the Complaint is attached to this Notice of Removal as
                  20         Exhibit A.
                  21                7.       On February 26, 2019, Plaintiff’s counsel mailed to defense counsel a
                  22         Notice of Acknowledgement and Receipt, including the Summons, Complaint, Civil
                  23         Case Cover Sheet, Certificate of Assignment, Alternative Dispute Resolution
                  24         document, Notice of Case Assignment for All Purposes and Notice of Case
                  25         Management Conference, Initial Case Management Conference Order, and Guidelines
                  26         for the Complex Litigation Program. (Rapoport Decl., ¶ 3.) True and correct copies of
                  27         these documents served on HUB International are attached to this Notice of Removal
                  28         as Exhibit B.
LITTLER MENDELSON, P.C.
       TREAT TOWERS
   1255 TREAT BOULEVARD
          SUITE 600
                             NOTICE OF REMOVAL TO
                                                                        3
  WALNUT CREEK, CA 94597
         925.932.2468

                             FEDERAL COURT
                           Case 5:19-cv-00557-PA-AS Document 1 Filed 03/28/19 Page 4 of 14 Page ID #:4



                    1               8.      On March 18, 2019, defense counsel signed the Notice of
                    2        Acknowledgement and Receipt.
                    3               9.      On March 28, 2019 HUB International filed its Answer to Plaintiff’s
                    4        Class Action Complaint. (Rapoport Decl., ¶ 5.) A true and correct copy of the Answer
                    5        is attached to this Notice of Removal as Exhibit C.
                    6               10.     To HUB International’s knowledge, no further process, pleadings, or
                    7        orders have been filed in the San Bernardino County Superior Court or served by any
                    8        party other than as described above. To HUB International’s knowledge, no
                    9        proceedings related hereto have been heard in the San Bernardino County Superior
                  10         Court. (Rapoport Decl., ¶ 6.)
                  11                                    TIMELINESS OF REMOVAL
                  12                11.     Under 28 U.S.C. section 1446(b), the notice of removal of a civil action
                  13         must be filed within thirty (30) days after service of process. 28 U.S.C. § 1446(b); see
                  14         Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999) (the 30-
                  15         day removal period runs from the service of the summons and complaint).
                  16                12.     Service of the Complaint was deemed complete on March 18, 2019,
                  17         when HUB International counsel signed and returned the Notice of Acknowledgement
                  18         and Receipt.
                  19                13.     Removal of this action is timely because this Notice of Removal has
                  20         been filed within thirty days from the service date of March 18, 2019. See 28 U.S.C. §
                  21         1446(b); Cal. Code Civ. Proc. § 415.30 (service by mail is complete on the date the
                  22         notice form is executed, provided that it is returned to the sender). As referenced
                  23         above, this Notice of Removal also contains all process, pleadings and orders that
                  24         were served on Defendant, and the Answer filed and served by Defendant. (See
                  25         Exhibits A-C.)
                  26                     PROPOSED CLASS CONTAINS AT LEAST 100 MEMBERS
                  27               14.      Plaintiff seeks to represent a proposed class of all individuals who are
                  28         or were employed by HUB International in California and classified as non-exempt
LITTLER MENDELSON, P.C.
       TREAT TOWERS
   1255 TREAT BOULEVARD
          SUITE 600
                             NOTICE OF REMOVAL TO
                                                                       4
  WALNUT CREEK, CA 94597
         925.932.2468

                             FEDERAL COURT
                           Case 5:19-cv-00557-PA-AS Document 1 Filed 03/28/19 Page 5 of 14 Page ID #:5



                    1        during the period of January 8, 2015 through the time that notice of the class action is
                    2        provided to the class. (Complaint ¶ 19.)
                    3                  15.   Since January 8, 2015, over 100 non-exempt employees have been
                    4        employed by HUB International. (See Declaration of Amanda Baeza in Support of
                    5        Defendant HUB International Limited’s Notice of Removal to Federal Court Pursuant
                    6        to 28 U.S.C. §§ 1332, 1441, and 1446 [“Baeza Decl.”], ¶ 8(a).)
                    7                        DEFENDANT IS NOT A GOVERNMENTAL ENTITY
                    8                  16.   HUB International is not a state, state official, or other governmental
                    9        entity.
                  10                   PLAINTIFF’S CITIZENSHIP IS DIVERSE FROM DEFENDANT’S
                  11                                               CITIZENSHIP
                  12                   17.   Plaintiff is a citizen of California. For diversity purposes, a person is
                  13         a “citizen” of the state in which he or she is domiciled. See Kantor v. Wellesley
                  14         Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983); see also LeBlanc v. Cleveland,
                  15         248 F.3d 95, 100 (2d Cir. 2001) (citizenship determined at the time the lawsuit is
                  16         filed); see also Lundquist v. Precision Valley Aviation, Inc., 946 F. 2d 8, 10 (1st Cir.
                  17         1991). A person’s domicile is the place he or she resides with the intention to remain,
                  18         or to which he or she intends to return. See Kanter v. Warner–Lambert Co., 265 F. 3d
                  19         853, 857 (9th Cir. 2001).
                  20                   18.   Plaintiff alleges he has been employed by HUB International Midwest
                  21         Limited in California since March 4, 2013. (Complaint ¶ 3.)
                  22                   19.   HUB International Midwest Limited, which is named as the defendant
                  23         in this matter, is a Corporation founded under the laws of Indiana. HUB International
                  24         Midwest Limited’s principal place of business, and the location of its corporate
                  25         headquarters, is Chicago, Illinois. Chicago, Illinois is primarily where HUB
                  26         International Midwest Limited’s corporate officers direct, control, and coordinate
                  27         HUB International’s activities and make operational, executive, administrative, and
                  28         policy-making decisions. (Baeza Decl., ¶ 2.)
LITTLER MENDELSON, P.C.
       TREAT TOWERS
   1255 TREAT BOULEVARD
          SUITE 600
                             NOTICE OF REMOVAL TO
                                                                         5
  WALNUT CREEK, CA 94597
         925.932.2468

                             FEDERAL COURT
                           Case 5:19-cv-00557-PA-AS Document 1 Filed 03/28/19 Page 6 of 14 Page ID #:6



                    1               20.     HUB International Midwest Limited does not employ any employees.
                    2        Rather, Plaintiff is employed by HUB International Limited (“Hub International”).
                    3        Plaintiff brings a class action on behalf of all non-exempt employees who worked in
                    4        California since January 8, 2015, all of whom were or are employed by Hub
                    5        International. (Baeza Decl., ¶ 3.)
                    6               21.     Based on a review of his employment records, Plaintiff is a current
                    7        employee, and is employed in California. His most recently-listed home address was
                    8        in California. (Baeza Decl., ¶ 9.) Accordingly Plaintiff, at the time this action was
                    9        commenced, was and is a citizen and resident of the State of California. See Albrecht v.
                  10         Lund, 845 F.2d 193, 194-95 (9th Cir. 1988) (finding citizenship requirement satisfied
                  11         where plaintiff’s complaint contained allegations consistent with diversity and
                  12         plaintiff failed to contest the petition for removal); see also Anderson v. Watts, 138
                  13         U.S. 694, 706 (“The place where a person lives is taken to be his domicile until facts
                  14         adduced establish the contrary.”).
                  15

                  16                22.     HUB International is not a citizen of California. For purposes of 28
                  17         U.S.C. section 1332, a corporation is deemed to be a citizen of any State by which it
                  18         has been incorporated and of the State where it has its principal place of business. See
                  19         28 U.S.C. § 1332(c)(1). As explained by the United States Supreme Court in Hertz
                  20         Corp. v. Friend, 559 U.S. 77, 77 (2010), “the phrase ‘principal place of business’ in
                  21         § 1332(c)(1) refers to the place where a corporation’s high level officers direct,
                  22         control, and coordinate the corporation’s activities . . . We believe that the ‘nerve
                  23         center,’ will typically be found at a corporate headquarters.”
                  24                23.     At the time the action was commenced, Hub International was, and still
                  25         is, incorporated under the laws of the State of Delaware and is therefore a citizen of
                  26         the State of Delaware. HUB International’s principal place of business is in Illinois.
                  27                24.     Defendants “Does 1 through 100” are fictitious. The Complaint does
                  28         not set forth the identity or status of any fictitious defendants, nor does it set forth any
LITTLER MENDELSON, P.C.
       TREAT TOWERS
   1255 TREAT BOULEVARD
          SUITE 600
                             NOTICE OF REMOVAL TO
                                                                        6
  WALNUT CREEK, CA 94597
         925.932.2468

                             FEDERAL COURT
                           Case 5:19-cv-00557-PA-AS Document 1 Filed 03/28/19 Page 7 of 14 Page ID #:7



                    1        charging allegation against any fictitious defendants. Thus, pursuant to 28 U.S.C.
                    2        section 1441(a), the citizenship of defendants sued under fictitious names must be
                    3        disregarded for purposes of determining diversity jurisdiction and cannot destroy the
                    4        diversity of citizenship between the parties in this action. See Newcombe v. Adolf
                    5        Coors Co., 157 F. 3d 686, 690-91 (9th Cir. 1998).
                    6                25.     This action satisfies diversity requirements because Plaintiff is a citizen
                    7        of the State of California and Hub International is a citizen of Delaware and Illinois.
                    8        Therefore, the minimal diversity requirement of 28 U.S.C. section 1332(d)(2)(A) is
                    9        satisfied.
                  10                         AMOUNT IN CONTROVERSY EXCEEDS $5,000,0002
                  11                 26.     This Court has jurisdiction under the CAFA, which authorizes the
                  12         removal of class actions in which, among the other factors mentioned above, the
                  13         amount in controversy for all class members exceeds $5,000,000. 28 U.S.C. §
                  14         1332(d). “The claims of the individual class members shall be aggregated to
                  15         determine whether the matter in controversy exceeds” this amount. 28 U.S.C.
                  16         § 1332(d)(6).
                  17                 27.     Although Plaintiff purports to cap the putative class’ damages at less
                  18         than $5 million to avoid federal jurisdiction, that allegation cannot defeat removal.
                  19         (Complaint ¶ 19 (“The amount in controversy for the aggregate claim of
                  20         CALIFORNIA          CLASS       MEMBERS          is   under     five    million    dollars
                  21         ($5,000,000.00).”); Standard Fire Insurance Company v. Knowles, 133 S. Ct. 1345,
                  22         1349 (2013). As the United States Supreme Court recognized, Plaintiffs have no
                  23         authority to cap damages to avoid federal court jurisdiction at the pre-certification
                  24         stage, as Plaintiff has attempted to do here. Id. (“In sum, the stipulation at issue here
                  25
                             2
                  26
                               The alleged damages calculations contained herein are for purposes of removal only.
                             HUB International expressly denies that Plaintiff or the putative class is entitled to any
                  27         relief whatsoever, and HUB International expressly reserves the right to challenge
                             Plaintiff’s alleged damages in this case, or his ability to represent other putative class
                  28         members.
LITTLER MENDELSON, P.C.
       TREAT TOWERS
   1255 TREAT BOULEVARD
          SUITE 600
                             NOTICE OF REMOVAL TO
                                                                         7
  WALNUT CREEK, CA 94597
         925.932.2468

                             FEDERAL COURT
                           Case 5:19-cv-00557-PA-AS Document 1 Filed 03/28/19 Page 8 of 14 Page ID #:8



                    1        can tie Knowles’ hands, but it does not resolve the amount-in-controversy question in
                    2        light of his inability to bind the rest of the class. For this reason, we believe the
                    3        District Court . . . should have ignored that stipulation").
                    4               28.     The Court should therefore disregard Plaintiff’s purported cap on the
                    5        amount in controversy and apply the default preponderance of the evidence standard,
                    6        as the Complaint is otherwise ambiguous as to the amount Plaintiff intends to claim as
                    7        damages, etc. See id.; Lowdermilk v. United States Bank Nat'l Assoc ., 479 F.3d 994,
                    8        998 (9th Cir. 2007); Quintana v. Claire’s Stores, Inc. , 2013 U.S. Dist. Lexis 58289,
                    9        *13 fn. 35 (N.D. Cal. April 22, 2013) (noting that Knowles supported the court’s
                  10         decision to apply the preponderance of the evidence standard on other grounds, where
                  11         plaintiffs alleged in the complaint that the amount in controversy was less than $5
                  12         million to avoid CAFA jurisdiction).
                  13                29.     Regardless of whether the Court applies a preponderance of the
                  14         evidence or legal certainty standard, however, Plaintiff’s allegations and the facts
                  15         HUB International has submitted in support of removal establish that the $5 million
                  16         CAFA threshold is met here. Indeed, although HUB International denies Plaintiff’s
                  17         claims of wrongdoing and denies that Plaintiff and/or the putative class are entitled to
                  18         any relief, the Court must look to the allegations of Plaintiff’s Complaint and the
                  19         evidence     submitted   by   HUB      International   to      determine   the   amount   in
                  20         controversy. See Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir.
                  21         2004); Campbell v. Vitran Express, Inc., 471 Fed. Appx. 646, 648 (9th Cir. 2012).
                  22         Notably, “the amount in controversy is simply an estimate of the total amount in
                  23         dispute, not a prospective assessment of defendant’s liability." Lewis v. Verizon
                  24         Comm., Inc. , 627 F.3d 395, 400 (9th Cir. 2010). “In other words, in assessing the
                  25         amount in controversy, a court must ‘assume that the allegations of the complaint are
                  26         true and assume that a jury will return a verdict for the plaintiff on all claims made in
                  27         the complaint.’" Campbell , 471 Fed. Appx. at 648, quoting Kenneth Rothschild Trust
                  28         v. Morgan Stanley Dean Witter , 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002); see
LITTLER MENDELSON, P.C.
       TREAT TOWERS
   1255 TREAT BOULEVARD
          SUITE 600
                             NOTICE OF REMOVAL TO
                                                                         8
  WALNUT CREEK, CA 94597
         925.932.2468

                             FEDERAL COURT
                           Case 5:19-cv-00557-PA-AS Document 1 Filed 03/28/19 Page 9 of 14 Page ID #:9



                    1        also Schiller v. David’s Bridal, Inc ., 2010 U.S. Dist. LEXIS 81128, *6, *27-28 (E.D.
                    2        Cal. 2010) (recognizing that the ultimate or provable amount of damages is not what
                    3        is considered when determining the amount in controversy, but rather the amount put
                    4        in controversy by the plaintiff’s complaint and holding plaintiff established $5
                    5        million amount in controversy for purposes of CAFA); Korn v. Polo Ralph Lauren
                    6        Corp ., 536 F. Supp. 2d 1199, 1204-05 (E.D. Cal. 2009) (“a removing defendant is not
                    7        obligated to ‘research, state, and prove the plaintiff’s claims for damages’" and so
                    8        would not concede plaintiff’s allegations through removal) (citations omitted).
                    9               30.     The removal statute requires that a defendant seeking to remove a case
                  10         to federal court must file a notice “containing a short and plain statement of the
                  11         grounds for removal.” 28 U.S.C. § 1446(a). The Supreme Court, in Dart Cherokee
                  12         Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014), recognized that “as
                  13         specified in §1446(a), a defendant’s notice of removal need include only a plausible
                  14         allegation that the amount in controversy exceeds the jurisdictional threshold.” Only if
                  15         the plaintiff contests or the court questions the allegations of the notice of removal is
                  16         supporting evidence required. Id. Otherwise “the defendant’s amount-in-controversy
                  17         allegation should be accepted” just as a plaintiff’s amount-in-controversy allegation is
                  18         accepted when a plaintiff invokes federal court jurisdiction. Id. at 553.
                  19                31.     HUB International denies the validity and merit of the entirety of
                  20         Plaintiff’s alleged claims, the legal theories upon which they are ostensibly based, and
                  21         the alleged claims for monetary and other relief that flow therefrom. For purposes of
                  22         removal only, however, and without conceding that Plaintiff or the putative class is
                  23         entitled to any damages or penalties whatsoever, it is readily apparent that the
                  24         aggregated claims of the putative class establishes, by a preponderance of evidence,
                  25         that the amount in controversy well exceeds the jurisdiction minimum of $5,000,000.
                  26                32.     Plaintiff alleges causes of action for a violation of the Unfair
                  27         Competition Law (“UCL”), Business and Professions Code §§ 17200, et seq.
                  28         (Complaint ¶¶ 41-55.) Alleging a UCL violation may extend the statute of limitations
LITTLER MENDELSON, P.C.
       TREAT TOWERS
   1255 TREAT BOULEVARD
          SUITE 600
                             NOTICE OF REMOVAL TO
                                                                        9
  WALNUT CREEK, CA 94597
         925.932.2468

                             FEDERAL COURT
                     Case 5:19-cv-00557-PA-AS Document 1 Filed 03/28/19 Page 10 of 14 Page ID #:10



                    1      for Plaintiff’s and the putative class’ overtime and minimum wage claims from three
                    2      to four years from the filing of the Complaint, which in this case, extends the statute
                    3      of limitations to January 8, 2015. See Cal. Bus. & Prof. Code § 17208; Cortez v.
                    4      Purolater Air Filtration Products Co., 23 Cal. 4th 163, 178-79 (2000) (four-year
                    5      statute of limitations for restitution of wages under the UCL).
                    6             33.     From January 8, 2015 to present, approximately 223 hourly, non-
                    7      exempt employees worked for HUB International in California. The hourly rates, over
                    8      the entire alleged class period, for the purported class members Plaintiff seeks to
                    9      represent average $17.96. Based on the available employment records, the time period
                  10       Plaintiff has placed at issue, and the number of employees at issue, Plaintiff has placed
                  11       approximately 19,716 workweeks in controversy. (Baeza Decl., ¶ 8(a)-(c).)
                  12                 A. Overtime Wages
                  13              34.     In his second cause of action, Plaintiff and the putative class seek
                  14       allegedly unpaid wages at overtime wage rates pursuant to California Labor Code §§
                  15       510, 1194, and 1198. (Complaint ¶¶ 56-71.) Plaintiff alleges that he and the putative
                  16       class members incurred unpaid overtime compensation, by working in excess of eight
                  17       hours a day and/or in excess of 40 hours in a week, and HUB International failed to
                  18       properly calculate the overtime rate. (Complaint ¶ 57.) However, Plaintiff does not
                  19       state the amount of overtime eligible time that he and the putative class worked each
                  20       week without receiving the overtime premium. Moreover, Plaintiff has not placed any
                  21       limits on this claim, e.g., the Complaint does not limit the amount of minutes, hours,
                  22       shifts, days, or weeks at issue with regard to his overtime claim. Further, Plaintiff and
                  23       his counsel owe a fiduciary duty to the putative class to try to recover as much as
                  24       possible for the putative class. As such, every workday for every putative class
                  25       member is in controversy at this juncture, particularly as Plaintiff alleges that Plaintiff
                  26       and putative class members worked in excess of eight hours a day. (Complaint ¶ 67.)
                  27              35.     To determine the monetary amount in controversy for Plaintiff’s
                  28       overtime claim, the total number of unpaid hours worked by Plaintiff and the putative
LITTLER MENDELSON, P.C.
       TREAT TOWERS
   1255 TREAT BOULEVARD
          SUITE 600
                           NOTICE OF REMOVAL TO
                                                                     10
  WALNUT CREEK, CA 94597
         925.932.2468

                           FEDERAL COURT
                     Case 5:19-cv-00557-PA-AS Document 1 Filed 03/28/19 Page 11 of 14 Page ID #:11



                    1      class that would have been considered overtime hours is multiplied by one and one-
                    2      half times their respective regular rates of pay in effect during the time the overtime
                    3      was allegedly worked. See Cal. Labor Code § 510.
                    4             36.    Based on the available employment records, there are approximately
                    5      19,716 workweeks at issue for the overtime claim, and employees’ average rate of pay
                    6      was $17.96. (Baeza Decl., ¶ 8(b)-(c).) While HUB International denies the validity
                    7      and merit of Plaintiff’s overtime claim, for purposes of removal only, assuming five
                    8      hours of overtime per employee per workweek, the amount in controversy for the
                    9      overtime claim is $2,655,7453 (19,716 workweeks * 5 hours overtime * $17.96 hourly
                  10       rate * 1.5 overtime premium)
                  11                B. Meal and Rest Break Premiums
                  12              37.    Plaintiff alleges HUB International failed to pay Plaintiff and putative
                  13       class members all wages owed because HUB International failed to pay overtime,
                  14       failed to provide meal periods and rest breaks or compensation in lieu of the alleged
                  15       violations, and failed to provide accurate wage statements. (Complaint ¶¶ 8-16.) For
                  16       these causes of action, Plaintiff seeks, among other relief, alleged unpaid wages,
                  17       overtime, penalties associated with allegedly inaccurate wage statements, and meal
                  18       and rest premiums. (Complaint Prayer for Relief ¶¶ 1C and 2B-D.)
                  19              38.    Based on the available employment records, there are approximately
                  20       223 putative class members at issue for Plaintiff’s missed meal period and rest break
                  21       claims with 19,716 work weeks in the alleged class period for each cause of action.
                  22       (Baeza Decl., ¶ 8(a), (c).) While HUB International denies the validity and merit of
                  23       Plaintiff’s missed meal period and rest break claims, for purposes of removal only,
                  24       HUB International calculates that based on the hourly rates of pay for the putative
                  25       class members and assuming three missed meal periods and three missed rest breaks
                  26
                           3
                  27        This calculation does not include workdays on which Plaintiff may claim that
                           putative class members worked in excess of 12 hours, which would be subject to a
                  28       double-time rate.
LITTLER MENDELSON, P.C.
       TREAT TOWERS
   1255 TREAT BOULEVARD
          SUITE 600
                           NOTICE OF REMOVAL TO
                                                                   11
  WALNUT CREEK, CA 94597
         925.932.2468

                           FEDERAL COURT
                     Case 5:19-cv-00557-PA-AS Document 1 Filed 03/28/19 Page 12 of 14 Page ID #:12



                    1      per week, the amount in controversy for each allegation is $1,062,569 (19,716
                    2      workweeks * $17.96 hourly wage * 3 violations per workweek). Adding meal and rest
                    3      break claims together totals $2,125,138.
                    4                  C. Inaccurate Wage Statements
                    5             39.      Additionally, Plaintiff alleges that HUB International failed to maintain
                    6      accurate itemized wage statements in violation of Labor Code § 226. (Complaint ¶¶
                    7      80-83.) Plaintiff alleges the putative class members are entitled to amounts provided
                    8      for under Labor Code section 226 (Id. at ¶ 83), which are $50 for the initial pay period
                    9      in which a violation occurs and $100 per employee for each violation in a subsequent
                  10       pay period, not exceeding an aggregate penalty of four thousand dollars per violation
                  11       ($4,000).
                  12              40.      While HUB International denies the allegations, given the one year
                  13       statute of limitation applicable to section 226 claims (i.e. the class period beginning
                  14       January 8, 2018), based on the available employment records, there are approximately
                  15       193 putative class members at issue for Plaintiff’s wage statement allegations. (Baeza
                  16       Decl., ¶ 8(d).) HUB International pays its non-exempt employees biweekly, and has
                  17       issued 4,106 paystubs to non-exempt employees since January 8, 2018. (Baeza Decl.,
                  18       ¶ 8(e).) The resulting amount in controversy for Plaintiff’s wage statement claim is
                  19       $399,450 ((223 * $50) + ((4,106-223) * $100).
                  20                   D. Attorneys’ Fees
                  21              41.      Moreover, Plaintiff seeks attorneys’ fees and costs in his Complaint.
                  22       See Complaint, Prayer for Relief ¶ 3C. It is well-settled that claims for statutory
                  23       attorneys’ fees are to be included in the amount in controversy. See, e.g., Kroske v.
                  24       U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005), cert. denied, 127 S. Ct. 157
                  25       (2006); Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-1156 (9th Cir. 1998)
                  26       (attorneys’ fees may be taken into account to determine jurisdictional amounts). The
                  27       attorneys’ fees benchmark in the Ninth Circuit is 25%. Paul, Johnson, Alston & Hunt
                  28       v. Graulty, 886 F.2d 268, 272 (9th Cir. 1989) (“We note with approval that one court
LITTLER MENDELSON, P.C.
       TREAT TOWERS
   1255 TREAT BOULEVARD
          SUITE 600
                           NOTICE OF REMOVAL TO
                                                                      12
  WALNUT CREEK, CA 94597
         925.932.2468

                           FEDERAL COURT
                     Case 5:19-cv-00557-PA-AS Document 1 Filed 03/28/19 Page 13 of 14 Page ID #:13



                    1      has concluded that the ‘bench mark’ percentage for the fee award should be 25
                    2      percent.”) (citation omitted); Lo v. Oxnard Euro. Motors, LLC, No. 11-CV-1009,
                    3      2012 US. Dist. LEXIS 73983, *8-9 (S.D. Cal. May 29, 2012) (“The Ninth Circuit has
                    4      accepted as a benchmark for an attorneys' fees awards a twenty-five percent of the
                    5      common fund recovery.”).
                    6             42.     As discussed above, the amount in controversy for Plaintiff’s claims is
                    7      at least $5,180,3334. Taking into account attorneys’ fees at the benchmark percentage
                    8      of twenty-five percent further increases the amount in controversy by approximately
                    9      $1,295,083 for a total amount in controversy of at least $6,475,416.
                  10              43.     Removal of this action is therefore proper as the aggregate value of
                  11       Plaintiff’s class causes of action for unpaid meal and rest periods premiums, non-
                  12       compliant wage statements, and attorneys’ fees is well in excess of the CAFA
                  13       jurisdictional requirement of $5 million. See 28 U.S.C. § 1332(d)(2).
                  14                        NOTICE TO PLAINTIFF AND STATE COURT
                  15              44.     Contemporaneously with the filing of this Notice of Removal in the
                  16       United States District Court for the Central District of California, written notice of
                  17       such filing will be served by the undersigned on Plaintiff’s Counsel of Record and a
                  18       copy of the Notice of Removal will be filed with the Clerk of the Superior Court of
                  19       California, County of San Bernardino. (Rapoport Decl., ¶ 7.)
                  20
                                  45.     WHEREFORE, HUB international hereby removes this action from the
                  21
                           Superior Court of the State of California, County of San Bernardino, to the United
                  22
                           States District Court for the Central District of California.
                  23

                  24

                  25

                  26

                  27       4
                            $2,655,745 overtime claim + $1,062,569 meal period claim + $1,062,569 rest break
                  28       claim + $399,450 wage statement claim.
LITTLER MENDELSON, P.C.
       TREAT TOWERS
   1255 TREAT BOULEVARD
          SUITE 600
                           NOTICE OF REMOVAL TO
                                                                      13
  WALNUT CREEK, CA 94597
         925.932.2468

                           FEDERAL COURT
                     Case 5:19-cv-00557-PA-AS Document 1 Filed 03/28/19 Page 14 of 14 Page ID #:14



                    1      Dated:          March 28, 2019
                    2

                    3                                         /s/ Michelle Rapoport
                                                              KARA L. JASSY
                    4                                         MICHELLE RAPOPORT
                                                              DERRICK LAM,
                    5                                         LITTLER MENDELSON, P.C.
                                                              Attorneys for Defendant
                    6                                         HUB INTERNATIONAL LIMITED
                    7

                    8
                           FIRMWIDE:162166566.2 101323.1001
                    9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
                  28
LITTLER MENDELSON, P.C.
       TREAT TOWERS
   1255 TREAT BOULEVARD
          SUITE 600
                           NOTICE OF REMOVAL TO
                                                              14
  WALNUT CREEK, CA 94597
         925.932.2468

                           FEDERAL COURT
